UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6712


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SHELDON MOORE,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:07-cr-00048-RBS-TEM-3)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sheldon Moore, Appellant Pro Se.      Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sheldon    Moore    appeals     the   district    court’s     orders

denying his “Motion to Compel Government to Honor Agreement and

for   Evidentiary    Hearing   on   this   Matter”     and   his   motion     for

reconsideration.       We   have    reviewed     the   record   and    find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         United States v. Moore, No. 4:07-cr-

00048-RBS-TEM-3 (E.D. Va. Mar. 16, 2012 & Apr. 6, 2012).                      We

dispense   with     oral    argument   because     the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2